


110 HR 4072 IH: To amend the Internal Revenue Code of 1986 to extend

U.S. House of Representatives
2007-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4072
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2007
			Mr. Barrow introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend
		  certain expiring provisions, and for other purposes.
	
	
		1.Certain expenses of
			 elementary and secondary school teachers
			(a)Increase in
			 deductible amountSubparagraph (D) of section 62(a)(2) of the
			 Internal Revenue Code of 1986 (relating to certain expenses of elementary and
			 secondary school teachers) is amended by striking $250 and
			 inserting $500.
			(b)ExtensionSubparagraph (D) of section 62(a)(2) of
			 such Code is amended by striking during 2002, 2003, 2004, 2005, 2006, or
			 2007 and inserting after December 31, 2001, and before January
			 1, 2010.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			2.Expensing of
			 environmental remediation costs
			(a)In
			 generalSubsection (h) of
			 section 198 of the Internal Revenue Code of 1986 (relating to termination) is
			 amended by striking December 31, 2007 and inserting
			 December 31, 2009.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 expenditures paid or incurred after December 31, 2007.
			3.Energy efficient
			 appliance credit
			(a)In
			 generalParagraph (1) of section 45M(b) of the Internal Revenue
			 Code of 1986 (relating to applicable amount) is amended by striking or
			 2007 each place it appears and inserting , 2007, 2008, or
			 2009.
			(b)Effective
			 dateThe amendments made by this section shall apply to
			 appliances produced after December 31, 2007.
			
